NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DUANE E. ROBINSON,                         )
                                           )
              Appellant,                   )
                                           )
v.                                         )      Case No. 2D19-394
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed September 4, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.




PER CURIAM.


              Affirmed.


CASANUEVA, LaROSE, and SMITH, JJ., Concur.